DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The 1/21/2021 IDS document has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 4-7, and 14 of U.S. Patent No. US 10,924,274 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are considered to anticipate the instant claims as per the examples below. Instant claims 28-40 are substantially similar to exemplary claims 21-27 below and are therefore likewise rejected.

Instant Claims
US 10,924,274 B1
Claim 21. (New) A network device, comprising: 

one or more memories; and 
one or more processors to: 
determine that network traffic for a communication session between a first peer device and a second peer device is to be protected using a security protocol suite, where the network device is in a first network with the first peer device, and where the network device is to provide the network traffic over an unsecured medium to another network device that is in a second network with the second peer device; 

establish, with the other network device and by using one or more tunnels of a set of active tunnels, multiple security associations that are to be used to securely provide the network traffic of the communication session over the unsecured medium; 

determine a rekey scheduling time for each security association, of the multiple security associations, by adding a total time until a rekeying procedure is to be performed to a current time; and 






















perform, at each rekey scheduling time, a rekeying procedure to rekey each security association of the multiple security associations.
Claim 1. A network device, comprising:

one or more memories; and
one or more processors to:
determine that network traffic for a communication session between a first peer device and a second peer device is to be protected using a security protocol suite,
where the network device is in a first network with the first peer device, and where the network device is to provide the network traffic over an unsecured medium to another network device that is in a second network with the second peer device;

establish, with the other network device and by using one or more tunnels of a set of active tunnels, multiple security associations that are to be used to securely provide the network traffic of the communication session over the unsecured medium;

determine a rekey scheduling time for each security association, of the multiple security associations, based at least in part on an active tunnels count,
where the active tunnels count is included in one or more of configuration information or dynamic network device information, and
where the one or more processors, when determining the rekey scheduling time, are to:
determine, for a security association of the multiple security associations, a total rekey time by dividing the active tunnels count by a tunnel setup rate,
 where the active tunnels count is included in the dynamic network device information, and
 where the tunnel setup rate is included in the configuration information,
determine, for the security association of the multiple security associations, a total time until a rekeying procedure is to be performed by subtracting the total rekey time from a maximum security association duration,
 where the maximum security association duration is included in the configuration information, and
determine, for the security association of the multiple security associations, the rekey scheduling time by adding the total time until a rekeying procedure is to be performed to a current time; and

perform, at each rekey scheduling time, a rekeying procedure to rekey each security association of the multiple security associations.
22. (New) The network device of claim 21, where the one or more processors, when determining the rekey scheduling time for each security association, are to: determine a total rekey time based on dividing an active tunnels count by a tunnel setup rate; and determine the total time until the rekeying procedure is to be performed by subtracting the total rekey time from a maximum security association duration.
Claim 1. …determine, for a security association of the multiple security associations, a total rekey time by dividing the active tunnels count by a tunnel setup rate… determine, for the security association of the multiple security associations, a total time until a rekeying procedure is to be performed by subtracting the total rekey time from a maximum security association duration…
23. (New) The network device of claim 21, where the tunnel setup rate is a value that indicates a maximum number of tunnels that may be rekeyed by the network device during a particular time period, where the active tunnels count is a value that indicates a total number of tunnels included in the set of active tunnels, and where the maximum security association duration is a value indicating a limit on a length of time that a security association is to be used before a rekeying procedure is to be performed.
7. The network device of claim 1, where the tunnel setup rate is a value that indicates a maximum number of tunnels that may be rekeyed by the network device during a particular time period.

14. The non-transitory computer-readable medium of claim 9, where the maximum security association duration is a value indicating a limit on a length of time that the security association is to be used before a rekeying procedure is to be performed.
24. (New) The network device of claim 21, where the one or more processors, when establishing the multiple security associations, are to: establish, using a first tunnel of the one or more tunnels, a first security association of the multiple security associations, where the first security association includes information that is to be used to secure packets associated with a first network traffic flow from the first peer device to the second peer device, and establish, using the first tunnel one of the one or more tunnels, a second security association of the multiple security associations, where the second security association includes information that is to be used to secure packets associated with a second network traffic flow from the second peer device to the first peer device.
4. The network device of claim 1, where the one or more processors, when establishing the multiple security associations, are to:
establish, using a first tunnel of the one or more tunnels, a first security association of the multiple security associations,
where the first security association includes information that is to be used to secure packets associated with a first network traffic flow from the first peer device to the second peer device, and
establish, using the first tunnel one of the one or more tunnels, a second security association of the multiple security associations,
where the second security association includes information that is to be used to secure packets associated with a second network traffic flow from the second peer device to the first peer device.
25. (New) The network device of claim 21, where the security protocol suite is one of: an internet protocol security (IPsec) protocol suite, an internet security association and key management protocol (ISAKMP)protocol suite, or a Kerberized Internet Negotiation of Keys (KINK) protocol suite.

26. (New) The network device of claim 21, where the one or more processors, when determining the rekey scheduling time, are to: determine, for a security association of the multiple security associations, a first rekey scheduling time, where the security association, of the multiple security associations, is part of a group of security associations that share the first rekey scheduling time, determine that a number of tunnels used to support the group of security associations is greater than a number identified by a tunnel setup rate, determine a second rekey scheduling time for the security association of the multiple security associations, and use the second rekey scheduling time as a time period at which to perform a particular rekeying procedure.

27. (New) The network device of claim 21, where the one or more processors, when using the one or more tunnels to establish the multiple security associations, are to: establish a pair of security associations of the multiple security associations; and where the one or more processors, when performing the rekeying procedure, are to: establish a new pair of security associations to be used for securing the network traffic associated with the communication session instead of the pair of security associations, and determine a new rekey scheduling time for the new pair of security associations.
5. The network device of claim 1, where the one or more processors, when determining the rekey scheduling time, are to:
determine, for a security association of the multiple security associations, a first rekey scheduling time,
where the security association, of the multiple security associations, is part of a group of security associations that share the first rekey scheduling time,
determine that a number of tunnels used to support the group of security associations is greater than a number identified by the tunnel setup rate,
determine a second rekey scheduling time for the security association of the multiple security associations, and
use the second rekey scheduling time as a time period at which to perform a particular rekeying procedure.

6. The network device of claim 1, where the one or more processors, when using the one or more tunnels to establish the multiple security associations, are to:
establish a pair of internet protocol security (IPsec) security associations of the multiple security associations; and
where the one or more processors, when performing the rekeying procedure, are to:
establish a new pair of IPsec security associations to be used for securing the network traffic associated with the communication session instead of the pair of IPsec security associations, and
determine a new rekey scheduling time for the new pair of IPsec security associations based on the configuration information and the dynamic network device information.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 23 recites the limitations "the active tunnels count," “the maximum security association duration,” and “the tunnel setup rate.” There is insufficient antecedent basis for this limitation in the claim as it appears to be erroneously dependent on claim 21 rather than 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahlid (US 2011/0188659 A1) in view of Tamai (US 2009/0103724 A1).

Regarding claim 21, Khalid discloses: A network device, comprising: 
one or more memories; and one or more processors to: 
determine that network traffic for a communication session between a first peer device and a second peer device is to be protected using a security protocol suite, where the network device is in a first network with the first peer device, and where the network device is to provide the network traffic over an unsecured medium to another network device that is in a second network with the second peer device; 
Refer to at least [0004]-[0005] of Khalid with respect to peer gateways using, e.g., IPSec for facilitating communication for peer devices. 
establish, with the other network device and by using one or more tunnels of a set of active tunnels, multiple security associations that are to be used to securely provide the network traffic of the communication session over the unsecured medium; 
Refer to at least [0020], [0039], and [0047] of Khalid with respect to generating multiple security associations and/or tunnels for use by the peer gateways. 
determine a rekey scheduling time for each security association, of the multiple security associations; and 
Refer to at least [0049]-[0050] and [0052] of Khalid with respect to security association lifetimes as set in the security association database.
perform, at each rekey scheduling time, a rekeying procedure to rekey each security association of the multiple security associations.
Refer to at least [0051] and [0053]-[0054] of Khalid with respect to renegotiating the security associations. 
Khalid describes rekeying based on congestion (e.g., [0008] and [0051] of the reference). Khalid does not fully disclose: determination of a rekey schedule by adding a total time until a rekeying procedure is to be performed to a current time. However, Khalid in view of Tamai discloses: determination of a rekey schedule by adding a total time until a rekeying procedure is to be performed to a current time. 
Refer to at least [0031], [0033]-[0039], and [0024]-[0025]  of Tamai with respect to distributing rekeying timings for multiple security associations based on, e.g., congestion. For instance, if there is congestion at the time in [0024]-[0025], distributing the timings across a later time. 
The teachings of Khalid and Tamai both concern rekeying multiple security associations based on congestion and are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Khalid to further include changing rekey timings based on network / device load for at least the reasons provided in [0046]-[0051] of Tamai (i.e., improved network function by smoothing loads).

Regarding claim 22, Khalid-Tamai discloses: The network device of claim 21, where the one or more processors, when determining the rekey scheduling time for each security association, are to: determine a total rekey time based on dividing an active tunnels count by a tunnel setup rate; and determine the total time until the rekeying procedure is to be performed by subtracting the total rekey time from a maximum security association duration.
Refer to at least [0033] of Tamai, wherein a rekeying determination is made based on whether a plurality of rekeying requests for a plurality of associations exceeds a predetermined maximum number of parallel processings.   
Refer to at least [0028] and [0043]-[0044] of Tamai with respect to determining rekeying within a security association lifetime. 
This claim would have been obvious for substantially the same reasons as claim 21 above.

Regarding claim 23, it is rejected for substantially the same reasons as claim 22 above (i.e., the citations and obviousness rationale).

Regarding claim 24, Khalid-Tamai discloses: The network device of claim 21, where the one or more processors, when establishing the multiple security associations, are to: establish, using a first tunnel of the one or more tunnels, a first security association of the multiple security associations, where the first security association includes information that is to be used to secure packets associated with a first network traffic flow from the first peer device to the second peer device, and establish, using the first tunnel one of the one or more tunnels, a second security association of the multiple security associations, where the second security association includes information that is to be used to secure packets associated with a second network traffic flow from the second peer device to the first peer device.
Refer to at least FIG. 5 and [0047] of Khalid with respect to multiple security associations each associated with one of multiple tunnels of the peer devices.

Regarding claim 25, it is rejected for substantially the same reasons as claim 21 above (e.g., [0003]-[0004] of Khalid concerning IPSec and ISAKMP).

Regarding claim 26, it is rejected for substantially the same reasons as claim 22 above (i.e., the citations and obviousness rationale).

Regarding claim 27, it is rejected for substantially the same reasons as claim 21 above (e.g., [0020], [0039], [0047], and [0051] of Khalid with respect to generating multiple security associations and rekeying—a pair of SA’s is the trivial case of multiple SA’s). 

Regarding independent claim 28, it is substantially similar to independent claim 21 and elements of claim 22, and is therefore rejected for substantially the same reasons (i.e., the citations and obviousness rationale).

Regarding claim 29, Khalid-Tamai discloses: The non-transitory computer-readable medium of claim 28, where the rekey scheduling time for each security association, of the multiple security associations, is part of a distribution of rekey scheduling times, and where the distribution of rekey scheduling times has a standard deviation that is larger than a preset threshold standard deviation.
Refer to at least [0037]-[0038] of Tamai with respect to shifting timings according to a random distribution of numbers.
This claim would have been obvious for substantially the same reasons as claim 21 above (i.e., spreading out load).

Regarding claims 30-31, they are substantially similar to claims 22-23 above, and are therefore likewise rejected.

Regarding claim 32, it is rejected for substantially the same reasons as claim 28 above (e.g., [0020], [0039], and [0047] of Khalid with respect to IKE SA’s).

Regarding claim 33, it is substantially similar to claim 27 above, and is therefore likewise rejected.

Regarding independent claim 34, it is substantially similar to independent claim 21 and elements of claim 22, and is therefore rejected for substantially the same reasons (i.e., the citations and obviousness rationale).

Regarding claim 36, it is substantially similar to claim 29 above, and is therefore likewise rejected.

Regarding claims 35, 37-38, and 40, they are substantially similar to elements of claims 22-27 above and are therefore likewise rejected.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalid-Tamai as applied to claims 21-38 and 40 above, and further in view of Woods (US 2018/0139047 A1).

Regarding claim 19, Khalid-Tamai does not disclose: where determining the rekey scheduling time comprises: providing, for a security association of the multiple security associations, information indicating a current distribution of rekey scheduling times as input to a machine learning model that has been trained on historical data, the machine learning model to output a particular rekey scheduling time for the security association of the multiple security associations. However, Khalid-Tamai in view of Woods discloses: where determining the rekey scheduling time comprises: providing, for a security association of the multiple security associations, information indicating a current distribution of rekey scheduling times as input to a machine learning model that has been trained on historical data, the machine learning model to output a particular rekey scheduling time for the security association of the multiple security associations.
Refer to at least the abstract and FIG. 5 of Woods with respect to training and utilizing a neural network for key revocation. 
The teachings of Woods concern controlling cryptographic key material, e.g., [0001], and are considered to be combinable with those of Khalid-Tamai which likewise concern controlling cryptographic key material. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Khalid-Tamai to include a neural network for dynamically performing key updates for at least the purpose of producing an accurate model for when to update keys (i.e., [0035] and [0043] of Woods).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751. The examiner can normally be reached 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432